Citation Nr: 1411790	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-37 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's right hip, right knee, and right foot disabilities.

2. Entitlement to an increased rating in excess of 10 percent for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active duty service from June 1988 to June 1992

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In September 2010, the Veteran requested a hearing before the Board, either seated at the RO (Travel Board hearing) or conducted via videoconferencing (Videoconference hearing). Despite being sent proper notice, the Veteran did not appear for a Videoconference hearing that was scheduled for July 11, 2013. The Veteran did not present good cause for the failure to appear, nor did he request that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In a July 2009 letter from a private examiner regarding the Veteran's claimed right knee disorder, the examiner noted reviewing the records of Dr. E. Leon 
Thompson, III, to include a February 24, 2009 examination report. The record does not include a copy of that report. Moreover, in several lay statements, the Veteran indicated that he had undergone a surgical procedure on his right knee during the pendency of the appeal. The records do not contain any records from that surgery. In an April 2010 VA medical examination report, the VA examiner stated that the Veteran reportedly had MRI reports of his knee and foot in his possession. The record does not contain any copies of the MRI reports. In addition, the record does not contain any record of treatment for either a right knee disorder or a right foot disorder dated after April 2010. All outstanding records should be procured for the claims file.

In an August 2009 VA medical examination report, a VA examiner noted examining the Veteran's right knee and foot. In an October 2009 addendum to that report, the VA examiner stated that the Veteran's right knee disorder was not related to his service-connected right foot disability. The VA examiner did not offer an opinion as to whether the claimed right knee disorder was permanently aggravated by the Veteran's service-connected right foot disability. In addition, the VA examiner did not offer any opinions as to whether the Veteran's right knee disorder was caused or aggravated by the Veteran's service-connected low back and right hip disabilities. An additional examination should be provided to determine the nature and etiology of the Veteran's claimed right knee disorder.

The most recent examination to determine the nature and etiology of the Veteran's right foot disability was provided in April 2010. In that report, the Veteran indicated that he was still employed. In a September 2010 letter, a private examiner stated that the Veteran recently had left his employment, in part, because his right foot disability had affected his ability to stand. Due to this evidence of potential worsening and the time that has elapsed since the most recent VA medical examination, a VA medical examination to determine the current severity of the Veteran's right foot disability is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed right knee disorder and right foot disability, to include all records regarding the Veteran's right knee surgery, any records from the office of Dr. E. Leon Thompson, III, and all records regarding treatment dated since April 2010. All records/responses received should be associated with the claims file. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records.

2. Schedule the Veteran for a VA examination to determine both the nature and etiology of the Veteran's claimed right knee disorder, and the current severity of the Veteran's service-connected right foot disability. All indicated tests and studies should be performed. Prior to the examination, the claims folder should be made available to and reviewed by the VA examiner.  

a. In reviewing the evidence regarding the Veteran's right knee disability, the examiner should note:

i. The December 2008 letter from Dr. E. Leon Thompson, III;

      ii. The July 2009 letter from Dr. David Shoup;

iii. The August 2009 VA medical examination report and October 2009 addendum;

iv. And the April 2010 VA medical examination report. 

Having interviewed the Veteran, performed an examination, and reviewed the claims file, the VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent or greater likelihood) that any diagnosed right knee disorder was caused OR, permanently aggravated, by the Veteran's service-connected disabilities, to specifically include the service-connected low back, right hip, and/or right foot disabilities?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms. If the VA examiner determines a disorder was aggravated, although not caused, by a service-connected disability, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.

A rationale should be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

b. In performing the examination to determine the current severity of the Veteran's right foot disability, diagnosed as the residuals, status post fracture of the right fifth metatarsal, nerve impingement, the VA examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability. Any studies, to include nerve conduction studies or MRIs, necessary to determine the severity of the Veteran's disability should be performed. Having examined the Veteran, the VA examiner should discuss the functional impairment caused by the right foot disability and indicate whether the symptoms caused by the disability are "moderate," "moderately severe," or "severe." 

A complete rationale for any opinion offered must be provided.

3. After completion of the foregoing and all other necessary development, readjudicate the claims for service connection for a right knee disorder and an increased rating for a right foot disability. If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


